Citation Nr: 1755713	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ankle disability, secondary to bilateral pes planus.

3.  Entitlement to rating in excess of 10 percent prior to May 4, 2015 for bilateral pes planus and in excess of 30 percent thereafter.

4.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 1984. 

This matter came before the Board of Veterans Appeals (Board) on appeal from December 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

After the appeal was certified to the Board, the Veteran submitted an appeals satisfaction notice in May 2015 withdrawing all remaining issues contained in his recent Statement of the Case/Supplemental Statement of the case.  However, the Veteran attached this withdrawal to a letter titled "Statement in Support of my Appeal" which included additional arguments regarding his service connection for tinnitus, and also included with the statement medical records substantiating his argument.  In his statement, the Veteran said that "we as veterans appreciate everything that you do and with that in mind I am signing the appeals satisfaction notice."  

A withdrawal of an appeal is only effective where the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of the action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In this case, there are indications that the Veteran misunderstood the purpose of the appeals satisfaction notice and wished for additional consideration of the merits of his appeal.  In light of this, the Board finds that the Veteran did not intend to withdraw his appeal.

The RO issued a rating decision in May 2015, prior to certifying the appeal to the Board.  In that decision, the RO increased the Veteran's evaluation of bilateral pes planus from 10 percent to 30 percent, effective May 4, 2015.  This decision is a partial grant of benefits sought on appeal for this issue.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.


FINDINGS OF FACT

1.  The Veteran's tinnitus is attributable to active service.

2.  The competent evidence shows a right ankle disability has not been diagnosed at any time during the appeal period.  

3.  For the entire period on appeal, the Veteran's bilateral pes planus has been marked by objective evidence of marked deformity, pain on manipulation and use, limitations on walking and standing, and use of orthotics not fully resulting in relief of symptoms.

4.  The Veteran did not submit a claim for increase in disability rating until more than a year after his November 2007 surgery.

5.  The Veteran's period of convalescence beginning in January, 2010 was not related to treatment for a service-connected disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during peacetime service. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  A right ankle disability was not incurred in or aggravated by service or caused or aggravated by another service connection disability.  38 U.S.C. §§ 1131, 1157 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for a rating of 30 percent for bilateral pes planus has been met for the period prior to May 4, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

4.  The criteria for a rating in excess of 30 percent for bilateral pes planus has not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

5.  The criteria for entitlement to a temporary total evaluation based on convalescence have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Notification letters dated July 2009, August 2009 and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Private and VA treatment records have been associated with the claim file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided with VA examinations in July 2009, September 2009, December 2010 and May 2015.  

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A §§1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Presumptive service connection may also be established for certain chronic diseases, including organic diseases of the nervous system such as tinnitus, manifesting themselves to a certain degree within a certain time after service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran contends he is entitled to service connection for tinnitus and for a right ankle disability, which he contends is secondary to his service-connected bilateral pes planus. The Board will address each claim in turn, applying the legal framework outlined above.

A.  Tinnitus

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes.  Service connection based on continuity of symptomatology is therefore applicable in this case.  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

The Veteran has reported that he currently has tinnitus, which he is competent to report.  Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In May 2015, the Veteran reported that his tinnitus had its onset in service but that he "had never heard of that word during my service time so I did not know what it was or that it had a name, ringing in the ear, bug in the ear, irritated ear or what, all I knew was I had some problems."  In January 2011 he stated that "my service records don't show it because I was young and we were taught not to complain a lot plus I could tolerate it more and I really didn't understand why my ears was ringing."  He noted that since service his tinnitus has become more noticeable and bothersome, but that the condition did begin while in service.  In the case of a wholly lay-observable disability such as tinnitus, the Veteran is competent to report both its onset date and its persistency since that date.  Jandreau, 492 F.3d at 1377.  As such, these statements are entitled to significant probative weight.

The Veteran's service records indicate that he served in the field artillery.  His service treatment records also document treatment for sore ears and a ruptured tympanic membrane.  His clinical evaluation at separation did not show ear, nose and throat trouble or hearing loss.  

A VA examination evaluating the Veteran's tinnitus was provided in July 2009 and an addendum opinion from a different provider was obtained in March 2010.  The July 2009 examiner noted that the Veteran reported bilateral tinnitus but that there were "no objective means of documenting its presence or absence."  The examiner also noted military noise exposure without hearing protection to a variety of firearms, helicopters, tanks, heavy artillery and demolitions.  No etiology opinion was rendered.  However, the Board notes that the Veteran stated in January 2011 that he had informed the examiner that he first noticed ringing in his ears in service but that it became more and more noticeable and bothersome over the years.  

The March 2010 opinion noted that the Veteran reported persistent bilateral tinnitus.  The provider was unable to determine when the tinnitus began or specify a causal event and therefore rendered an opinion that it was not caused by military noise.  In rendering the opinion, the examiner did not address the evidence of in-service ear injury and noise exposure or Veteran's assertions that his tinnitus began in and was persistent since service, and therefore the opinion is inadequate as to the issue of service connection for tinnitus and entitled to no probative weight.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

As the medical opinion concerning tinnitus is inadequate, the only competent and credible evidence of record concerning the onset and persistence of tinnitus are the Veteran's assertions that he has experienced persistent tinnitus since its onset in service and his service records showing in-service noise exposure and ear injury.  Thus, the Board finds that the evidence establishes that the current tinnitus had its onset in service.  Therefore, service connection for tinnitus is granted. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (2013).

B.  Right Ankle Disability

The Veteran contends that he has a right ankle disability, manifested by pain, which he claims as secondary to his service-connected disability of bilateral pes planus.  

The Veteran has submitted lay statements regarding pain in his right ankle.  In September 2010, he stated that his "right ankle is under extreme pain constantly as I put more pressure on it to relieve my left ankle and I must get off of it and to also wear ankle braces."  In his January 2011 statement he reiterated his use of braces and also noted that his ankle swells at times when he stands for long periods.  The Veteran is competent to report lay-observable symptoms such as pain.  Jandreau, 492 F.3d 1372.  However, the diagnosis of an underlying pathology is a complex medical question not capable of lay observation.  See Jandreau, 492 F.3d at 1377;  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) (the beliefs of claimants on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve).  The Veteran's statements regarding pain, while credible, are not sufficient to support a conclusion that he has an associated underlying right ankle pathology.  

The record does not contain medical evidence of a right ankle pathology, disease or injury.  The Veteran's medical treatment records do not contain any right ankle diagnosis.  Aside from one notation of pain in the left knee, right ankle and right foot in August 2009, the Veteran's treatment records are silent for right ankle conditions.  The lists of active conditions in the Veteran's VA treatment records spanning the period on appeal do not include a right ankle condition.  

The Veteran had a VA examination regarding his claimed right ankle disability in September 2009.  The examiner obtained x-rays of the Veteran's right ankle and conducted range of motion evaluations, which showed normal functioning of the right ankle.  The examiner also found that the Veteran's right ankle joint function "is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  After examination and review of the Veteran's medical records and right ankle x-rays, the examiner rendered an opinion that the Veteran did not have an underlying right ankle pathology.  As the examiner considered the medical evidence of record, current x-ray results, the Veteran's statements regarding pain and the results of an in-person exam, the Board finds it to be both competent and credible.  Accordingly, the Board gives this opinion considerable probative weight.

The Board finds that service connection for a right ankle disability is not warranted based on any theory of entitlement.  To establish entitlement to service connection, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The general law is clear, there must be disability and such disability must be due to an identified disease or injury.  See 38 U.S.C. §§ 1110, 1131.  While the Veteran has complained of right ankle pain, it is not been attributed to any underlying right ankle pathology by any competent medical evidence of record.  The only competent medical evidence of record on this issue is the 2009 VA examination which found no underlying right ankle pathology.  Given the Board's findings regarding the competency of the lay evidence above, the Board considers the reliance on medical evidence appropriate.  

As there is insufficient evidence of a current right ankle disability in the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current right ankle disability and entitlement to service connection for a right ankle disability secondary to his service-connected pes planus is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Entitlement to an increased rating for bilateral pes planus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. §1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all periods relevant to this appeal, the Veteran's bilateral pes planus has been rated according to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  The Veteran is currently assigned a 30 percent disability rating under this DC, effective May 5, 2015.  For the period on appeal prior to May 5, 2015, the Veteran was assigned a 10 percent disability rating.

Under the DC, a 10 percent disability rating is assigned for moderate pes planus, whose symptoms include a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis and pain on manipulation and use of the feet.  

A 20 percent disability rating is assigned where the evidence shows objective evidence of unilateral symptoms including marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities.  A 30 percent rating is assigned when such symptoms are bilateral.

A 50 percent rating is assigned where the evidence shows bilateral symptoms including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  These symptoms must not be improved by orthopedic shoes or appliances.  

During the period on appeal, the Veteran has consistently stated that he experiences severe pain in his feet, the use of orthotics with little relief, and limitations on walking and standing, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In June, 2009, the Veteran stated that "my feet hurts [sic] continually" and that he had been given prosthetic shoes for flat feet and inserts but that they had not improved his condition.  He noted that when he walked or did physical activities that his feet ached.  In September 2010, the Veteran again reported that he was wearing inserts and special shoes but that he continued to have constant foot pain.  In January 2011 the Veteran stated that his pes planus "continues to get worse as I get older and put more stress on my feet . . . at times there are serious pain and at times not."  There is no evidence that the Veteran's accounts of the nature and severity of his symptomatology and functional impairment are not credible, and as such they are entitled to significant probative weight.  

Private and VA treatment records show the Veteran's continuing treatment for his foot pain during the period on appeal.  VA treatment records from the Houston VA Medical Center (VAMC) from August 2009 note right foot pain.  The records, however, do not contain a detailed description of the Veteran's pes planus symptoms and therefore the Board finds them to be of little probative value.

VA examinations were conducted in July 2009 and April 2015.  The July 2009 examination found no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing in either the right or left foot.  The examiner did not address whether the Veteran had characteristic callosities.  The examiner did find moderate pronation, inward bowing, and an absence of an arch in both feet.  The right foot also showed forefoot malalignment.  The weight bearing line on the left foot was identified as "medial to great toe", while the right foot had a weight-bearing line over the great toe.  Three x-ray views were conducted for each foot that showed "pes planus deformity both feet."  The examiner conducted a review of the functional impact of the Veteran's condition, noting that the Veteran could stand more than one but less than three hours, and that he had not lost time from work in the previous year due to issues with his feet.  Loss of use of either foot was not present.

The April 2015 VA examination noted pain on use, accentuated on manipulation, and indications of swelling on use in both feet.  The examiner also found characteristic calluses on both feet.  However, the examiner found that the Veteran did not have extreme tenderness of plantar surfaces, marked pronation, marked deformity or marked inward displacement and severe spasm of the Achilles tendon on either foot.  The examiner noted that the Veteran did have pain on movement in both feet that causes a functional loss.  Loss of use of either foot was not present.  

The examinations included testing for painful motion and weight bearing and non-weight-bearing analyses.  38 C.F.R. § 4.59.  There is no evidence that the examiners were not competent or credible, and as the reports are based on the Veteran's statements, in-person examinations and the examiners' observations, the Board finds they are entitled to significant probative weight with respect to the severity of the Veteran's bilateral pes planus at the time of the examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran contends that his service-connected bilateral pes planus is more severe than the 10 percent rating assigned up until May 4, 2015 and that it is more severe than the 30 percent rating assigned thereafter.  For the reasons that follow, the Board concludes that a rating of 30 percent is warranted based on lay and medical evidence for the period prior to May 4, 2015.  The Board also finds that a rating in excess of 30 percent is not warranted for the entire period on appeal.

The Veteran is currently rated at 10 percent for the period prior to May 4, 2015.  To warrant an increased rating the evidence should show marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities.  The April 2015 VA examination showed accentuated pain on manipulation and use, swelling on use and characteristic callosities.  The July 2009 examination showed pronation in both feet.  Particularly when considered along with the Veteran's statements regarding his persistent foot pain, the Board finds that a 30 percent rating, but no higher, is warranted.

In evaluating the Veteran's current level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Veteran has complained of pain on use and limitations on standing and walking, which he is competent to report.  Jandreau, 492 F.3d 1372.  However, the July 2009 and April 2015 VA examiners noted these symptoms in the examination reports and considered them in their assessment of the overall severity of the Veteran's pes planus.  Further, as discussed above, the DC includes pain on manipulation and use of the feet as part of the 30 percent disability ratings.  As such, the Veteran's subjective complaints are fully contemplated by the rating of 30 percent for bilateral pes planus assigned herein. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Having found that a 30 percent disability rating is warranted prior to May 4, 2015, there is now a uniform rating for the entire appeal period.  The Board must now determine if a rating in excess of 30 percent is warranted at any time during the appeal period.

In this regard and upon consideration of the evidence of record, the Board finds that the rating criteria for an evaluation in excess of 30 percent have not been met or approximated at any point during the appeal period.  To warrant a rating in excess of 30 percent the evidence should show bilateral symptoms including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.  The competent evidence of record during the period on appeal does not indicate the presence of these symptoms; therefore an entitlement to a 50 percent rating is not warranted.

While painful feet have been noted, they do not raise to the level of extreme tenderness.  Indeed, the April 2015 examiner specifically found there was no extreme tenderness and the Veteran was noted to be able to stand for up to three hours.  None of the other symptoms which would warrant a higher disability rating have been shown or approximated by the competent evidence of record.  

The Board has considered whether the Veteran's disability should be evaluated under alternative DCs.  The Veteran is already rated at 30 percent under the DC for bilateral pes planus.  Ratings in excess of 30 percent for foot disabilities are only available for severe claw foot and for actual loss of a foot.  As the Veteran has not been diagnosed with claw foot and has not suffered actual loss of his foot, rating the Veteran's disability under an alternative DC is not warranted.  

All potentially applicable DCs have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating in excess of 30 percent.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, an increased rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus disability is denied.

IV.  Entitlement to a Temporary Total Evaluation because of treatment for a service-connected condition requiring Convalescence.

Pursuant to 38 C.F.R. § 4.30, a total disability rating will be granted following hospital discharge when "treatment of a service-connected disability" results in surgery necessitating at least one month of convalescence.  The Veteran argues he is entitled to a temporary total disability rating due to November 2007 and January 2010 foot surgeries that required convalescence.  The Board will discuss each surgery separately.

A temporary total rating of 100 percent for convalescence will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. Â§  4.30 (a) (2017).  Entitlement to a temporary total convalescence rating arises on the date the Veteran enters the hospital.  38 C.F.R. § 3.401 (h)(2) (2017). Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110 (a) and (b); 38 C.F.R. Â§  3.400.  That section provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110 (a).

With regards to the November 2007 surgery, the Veteran has submitted an operative report from First Surgical Woodlands documenting outpatient surgery on his left foot on November 16, 2007.  However, the Veteran did not submit a claim for an increase in his disability rating until April 2009.  As the Veteran's claim for a temporary total disability rating was not received until over a year after the date of the surgery, there is no legal basis for the assignment of the same.  Therefore, while the Board is sympathetic to the Veteran, the claim as to the November 2007 surgery must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding the January 2010 hospitalization, as a threshold matter the disability requiring surgery must be one that is service-connected.  38 C.F.R. § 4.30.  The Veteran was admitted to the Houston VAMC in January 2010 for a right bunionectomy with internal fixation.  The VAMC records indicate that this procedure required six weeks of convalescence.  However, the surgical records indicate that the pre and post-operative diagnosis associated with the procedure was right hallux abducto valgus, not his service-connected disability of bilateral pes planus.  While the Veteran's medical records indicate a diagnosis of hallux valgus, he is not service-connected for this disability.  As the Veteran's hallux valgus is not service connected, a temporary total rating based convalescence following the January 2010 surgery to treat this condition cannot be granted as the threshold requirement is not met.

The Board therefore finds that a temporary total rating for surgery on a service-connected disability necessitating convalescence is not warranted for either of the Veteran's claimed periods of convalescence.  As there is no weighing of the evidence, the doctrine of benefit-of-the-doubt is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right ankle disability, secondary to bilateral pes planus, is denied. 

Entitlement to a rating of 30 percent for bilateral pes planus for the period prior to May 4, 2015 is granted, subject to regulations governing payment of monetary awards.

Entitlement to a rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


